Examiner-Initiated Interview Summary
	Rejections under 35 USC § 112(a):
	The examiner summarized the issue at hand is whether one of ordinary skill in the art would be enabled by the instant specification to make and use the claimed controller comprising circuitry configured to increase the intensity while repeatedly determining whether a peak of a matrix is detected, acquire intensity of the laser light at a time point that the peak of the matrix is detected and set the second intensity
The specification teaches the claimed controller is an improvement over the prior art at page 1, line 38 through page 2, line 211.

Additionally, the adjustments of the manual operation were performed by increasing or decreasing the laser intensity such that the optimal value of the laser intensity was uncertainly found.  Conversely, the specification teaches that the adjustments were made by increasing a laser intensity by an undefined predetermined value ([0040]) and making the determination by a “determiner” ([0045]-
The instant claims require that the controller increase the intensity while repeatedly determining whether a peak of a matrix is detected, acquire intensity of the laser light at a time point that the peak of the matrix is detected and set the second intensity.  Since functions are automatically performed by a computer program that were previously performed manually and no direction or working examples are given as to how the computer is programmed to perform the unpredictable task2 of finding the optimal intensity, one of ordinary skill in the art is not given enough information to make and use a programmed computer to perform the claimed functions without undue experimentation.

Scope of enablement
The specification further only teaches a correlation between the intensity of laser light at which a peak of CHCA was detected and the intensity of laser light at which a peak of the sample was detected.  However, the breath of the claims cover any matrix.  Since it appears that only the correlation between a trimer of CHCA and the intensity of laser light, the claim is non-enabled for the full breath of the claimed “matrix” as different matrices and peaks have different correlations between laser intensity.  


Rejections under 35 USC § 112(b):
Since the details of the actual program acting as the claimed circuitry is not disclosed, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.
Moreover, the “set” function is not claimed to be performed by the circuitry of the controller.
No agreement was reached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “When the intensity of laser light emitted to the sample matrix mixture is lower than the optimal value in the MALDI ion source, a peak of the sample is not detected in a mass spectrum. On the other hand, when the intensity of laser light emitted to the sample matrix mixture is higher than the optimal value, space charge occurs in the ion separator. When space charge occurs, a mass value (m/z value) at which a peak of the sample is detected in the mass spectrum is shifted to a mass value heavier than the original value. Further, when space charge occurs, a difference between a peak and the lowest value between peaks is small in the mass spectrum, and it is difficult to detect a peak. As a result, accuracy, resolution and reproducibility of the mass analysis are deteriorated. Therefore, an operator is required to adjust the intensity of laser light according to the sample and the measurement environment. If the intensity of laser light is close to the optimal value, the operator may finely adjust the intensity of laser light to the optimal value while checking the mass spectrum such that a peak of the sample is clear. This operation of fine adjustment is not a heavy burden on the operator. However, it takes time and labor to adjust the intensity of laser light to the optimal value when the analysis operation is started. With a peak of the sample not observed in the mass spectrum, the operator is required to adjust the intensity of laser light by increasing or decreasing the intensity of laser light while being uncertain. An object of the present invention is to provide a mass spectrometer, a laser light intensity adjusting method and a non-transitory computer readable medium storing a laser light intensity adjusting program for enabling reduction of a burden required for an operator to adjust intensity of laser light. “
        
        2 page 1, lines 31-32 teaches it is difficult to estimate the relationship between the intensity of the laser light and an amount of generated ions.  Further page 2, lines 14-17 teach adjustment by increasing or decreasing the intensity of laser light while being uncertain as to whether or not the peak will be observed.  Thus the manual operation is unpredictable.